Exhibit 10.39

AMENDED AND RESTATED

INTERNATIONAL CLAIMS ENFORCEMENT AGREEMENT

This Amended and Restated International Claims Enforcement Agreement (this
“Agreement”), effective as of January 31, 2020 (the “Restated Effective Date”),
is made by and between Poplar Falls LLC, a Delaware limited liability company
(the “Funder”), on the one hand, and Odyssey Marine Exploration, Inc., a Nevada
corporation (“Odyssey”), and Exploraciones Oceánicas S. de R.L. de C.V., a
Mexican sociedad de responsabilidad limitada de capital variable (“ExO” and,
collectively with Odyssey, the “Claimholder”), on the other hand. The Funder and
the Claimholder may be referred to in this Agreement collectively as the
“Parties” or each individually as a “Party.”

WHEREAS, the Funder is a company that provides funds to claimholders seeking
financial assistance to pursue various litigation, arbitration, fraud, and asset
recovery claims and related rights;

WHEREAS, the Claimholder will pursue the Subject Claim (as defined below)
directly;

WHEREAS, the Claimholder is a sophisticated and experienced Person and wishes to
enter this Agreement because this Agreement is reasonable, necessary and
beneficial to the Claimholder, carries substantial commercial and other value,
and the Claimholder has concluded that entry into this Agreement is in its best
interests; and

WHEREAS, the Parties entered into an International Claims Enforcement Agreement
(as amended by that certain International Claims Enforcement Agreement First
Addendum, effective September 19, 2019, the “Prior Agreement”) dated June 14,
2019 (the Initial Effective Date”) pursuant to which, among other things, the
Funder agreed to provide and has provided financial assistance to the
Claimholder to facilitate the prosecution and recovery of the Subject Claim, in
exchange for a certain portion of any Proceeds (as defined below), subject to
the terms and conditions of the Prior Agreement.

WHEREAS, the Parties now desire to amend and restate the Prior Agreement as set
forth herein, effective upon the Restated Effective Date, to, among other
things, increase the available funding provided by the Funder to the
Claimholder.

NOW, THEREFORE, in consideration of the foregoing recitals and the mutual
covenants and agreements in this Agreement and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
Parties agree as follows:

1. Defined Terms; References.

1.1 In this Agreement capitalized terms have the meanings in Schedule 1, unless
the context otherwise requires or the capitalized term is defined elsewhere in
this Agreement.

1.2 References to the Parties include their assignees, transferees and
successors-in-title.

1.3 Headings in this Agreement are for information only and do not form part of
the operative provisions of this Agreement.



--------------------------------------------------------------------------------

1.4 References to Recitals, Clauses and Schedules are to recitals to, clauses
of, and schedules to this Agreement. References to this Agreement shall, unless
otherwise expressly stated, include references to the Recitals and the Schedules
of this Agreement.

1.5 Except where the context otherwise requires: (i) words denoting the singular
include the plural and vice versa; (ii) words denoting any gender include all
genders; (iii) “include” and “including” mean “including without limitation”;
and (iv) “or” is inclusive, not exclusive, so “X or Y” means “X or Y or both”
and “A, B, or C” means one or more of A, B and C.

1.6 References in this Agreement to any agreement, deed or document shall be
deemed to include references to such agreement, deed or document as varied,
amended, modified, novated, supplemented or replaced by any other documents,
deeds, instruments or agreements from time to time whether as part of an
insolvency or bankruptcy proceedings or otherwise.

2. The Subject Claim. The Claimholder holds all rights, title and interest in
and to the claim by the Claimholder against the United Mexican States under
Chapter Eleven of the North American Free Trade Agreement (“NAFTA”) for
violations of the Claimholder’s rights under NAFTA related to the development of
an undersea phosphate deposit off the coast of Baja Sur, Mexico (the “Project”),
Odyssey Marine Exploration, Inc. on its own behalf and on behalf of
Exploraciones Oceánicas S. de R.L. de C.V. and United Mexican States (the
“Subject Claim”).

3. Right to Proceeds in the Subject Claim. Subject to the terms and conditions
of this Agreement, the Claimholder desires to obtain certain funds to facilitate
its pursuit of the Subject Claim, and the Funder agrees to make certain Claims
Payments (as defined below) to fund the pursuit of the Subject Claim in exchange
for a certain portion of the Proceeds (as defined below) from the Subject Claim
pursuant to Section 7 of this Agreement.

4. Non-Recourse; Characterization of Transaction.

4.1 Non-Recourse. In the event that no Proceeds are ever paid to or received by
the Claimholder or its Representatives, the Funder shall have no right of
recourse or right of action against the Claimholder or its Representatives, or
any of their respective property, assets, or undertaking, except as provided in
Sections 7.1 and 12.4(a)(i) of this Agreement. If (i) Proceeds are paid to or
received by the Claimholder or its Representatives; (ii) such Proceeds are
promptly applied and/or distributed by the Claimholder or on behalf of the
Claimholder in accordance with the terms of this Agreement; and (iii) the amount
received by the Funder as a result thereof is not sufficient to pay all of the
Recovery Percentage (see Section 7.3 below), and all of the amounts due to the
Funder under this Agreement, then (provided that all of the Proceeds which the
Funder will ever be entitled to have been paid to or received by the Funder),
the Funder shall have no right of recourse or action against the Claimholder or
its Representatives, or any of their property, assets, or undertakings, except
as provided in Sections 7.1 and 12.4(a)(i).

4.2 Characterization of Transaction. The Parties acknowledge and agree that:

(a) this Agreement does not in any way constitute the purchase or sale of the
Subject Claim, but rather constitutes a purchase and sale of a portion of the
Proceeds (if any) arising from the Subject Claim as set forth in this Agreement;



--------------------------------------------------------------------------------

(b) the Funder is purchasing from the Claimholder, and the Claimholder is
selling to the Funder, the right to a portion of the Proceeds resulting from the
Subject Claim; and

(c) the Claimholder is relinquishing its ownership rights to a portion of the
Proceeds in favor of the Funder, and that the Funder is assuming those rights
that Claimholder is relinquishing in favor of the Funder.

5. Payments to the Claimholder.

5.1 Claims Payments. Subject to the provisions of this Agreement, in exchange
for its interest in Proceeds resulting from the Subject Claim pursuant to
Section 7 of this Agreement, the Funder agrees to pay for the purpose of funding
Fees and Expenses (defined below) regarding the Subject Claim (the “Claims
Payments”) incrementally and at the Funder’s sole discretion in accordance with
the Costs Plan as may be approved by the Funder from time to time.

5.2 Funding Phases. The Funder shall make Claims Payments in multiple
disbursements in an aggregate amount not to exceed US $10,000,000 (the “Maximum
Investment Amount”). The Maximum Investment Amount will be made available to the
Claimholder as set forth below:

(a) A first phase (“Phase I”), in which the Funder shall make Claims Payments in
an aggregate amount no greater than US $1,500,000 for the payment of antecedent
and ongoing costs (“Phase I Investment Amount”), which Phase I Investment
Amount, as of the Restated Effective Date, has been fully funded.

(b) A second phase (“Phase II”), in which the Funder shall make Claims Payments
in an aggregate amount no greater than US $6,300,000 (in two tranches as set
forth in Section 5.2(c) below) for the purposes of pursuing the Subject Claim to
a final award (“Phase II Investment Amount”), which Phase II Investment Amount,
as of the Restated Effective Date, has been partially funded.

(c) Upon exhaustion of the Phase I Investment Amount, the Claimholder shall have
the option to request Tranche A of the Phase II Investment Amount, consisting of
funding up to US $3,500,000 (“Tranche A Committed Amount”). Upon exhaustion of
the Tranche A Committed Amount, the Claimholder shall have the option to request
Tranche B of the Phase II Investment Amount, consisting of funding of up to US
$2,800,000 (“Tranche B Committed Amount”).

(d) Separate and apart from Phase I and Phase II, the Claimholder shall have the
option to request up to US $2,200,000 (“Arbitration Support Funds”) for the
purpose of paying the Claimholder’s litigation support costs in connection with
the Subject Claim.

(e) The Claimholder must exercise its option to receive the Tranche A Committed
Amount in writing, no less than thirty (30) days before submitting a Funding
Request to the Funder under Tranche A. The Claimholder must exercise its option
to receive the Tranche B Committed Amount in writing within forty-five (45) days
after the exhaustion of the Tranche A Committed Amount. The Claimholder’s
exercise of either option must be accompanied by a Costs Plan for the funding
tranche requested.



--------------------------------------------------------------------------------

(f) For purposes of this Agreement, the Phase I Investment Amount, the Phase II
Investment Amount, and the Arbitration Support Funds may be collectively
referred to as “Investment Funds.”

5.3 Exclusive Funding Source. Except as set forth in Section 5.7,
Section 12.4(b) and any other arrangements expressly agreed in writing from time
to time between the Funder and the Claimholder, the Claimholder agrees that,
upon exercising the Claimholder’s option to receive any portion of the
Investment Funds, the Funder shall be the sole source of third-party funding for
the Fees and Expenses of the Subject Claim under each respective portion of the
Investment Funds requested by the Claimholder, and the Claimholder shall obtain
funding for the Fees and Expenses of the Subject Claim only as set forth in this
Section 5.

5.4 Funding Request. Subject to the terms of this Agreement, if the Claimholder
requires funds to pay for the Fees and Expenses related to the Subject Claim,
the Claimholder Representative (defined below) shall submit a request by
delivery of a written notice that includes: (i) a description of the Fees and
Expenses that require immediate funding; (ii) the amount of the proposed Claims
Payment; (iii) the number and location of the account to which the funds are to
be disbursed; (iv) the payment date; (v) an estimate of Fees and Expenses
projected for the next three (3) months; and (vi) a clear statement describing
whether the Investment Funds requested constitute (A) Arbitration Support Funds,
(B) Phase I Investment Amount funds or (C) Phase II Investment Amount funds (a
“Funding Request”). The Funding Request must be received by the Funder at least
fifteen (15) Business Days prior to the requested payment date. On the payment
date specified in the Funding Request, the Funder shall wire transfer to such
account an amount in immediately available funds equal to the amount of the
Funding Request. The Parties will endeavor to ensure that Funding Requests are
consistent with the associated Costs Plan submitted to the Funder by the
Claimholder for the Subject Claim in accordance with Section 11.1 below, which
shall be updated from time to time as the circumstances warrant.

5.5 No Liability for Other Expenses. Except for the payment of the Fees and
Expenses as duly submitted in Funding Requests in an aggregate amount not to
exceed the Maximum Investment Amount, the Funder shall have no obligation to
fund any fees, expenses or other sums in relation to the Subject Claim, and all
such other fees, expenses or other sums shall be the sole responsibility of the
Claimholder.

5.6 No Commitment for Additional Financing. The Claimholder acknowledges and
agrees that the Funder has not made any representation, undertaking, commitment
or agreement to provide or assist the Claimholder in obtaining any financing,
investment or other assistance, other than as set forth in this Agreement. In
addition, the Claimholder acknowledges and agrees that an obligation, commitment
or agreement to provide or assist the Claimholder in obtaining any financing or
investment other than by way of this Agreement may only be created by a separate
written agreement, signed by the Parties, setting forth the terms and conditions
of such additional financing or investment and stating that the Parties intend
for such writing to be a binding obligation or agreement.



--------------------------------------------------------------------------------

5.7 Follow-On Funding. Upon the Funder making Claims Payments to the Claimholder
or its designees in an aggregate amount equal to the Maximum Investment Amount,
the Funder shall have the option to continue funding the Fees and Expenses in
relation to the Subject Claim on the same terms and conditions provided in this
Agreement. Funder must exercise its option to continue funding in writing,
within thirty (30) days after the Funder has made Claims Payments in an
aggregate amount equal to the Maximum Investment Amount. If the Funder exercises
its option to continue funding, the Parties shall attempt in good faith to amend
this Agreement to provide the Funder with the right to provide at the Funder’s
discretion funding in excess of the Maximum Investment Amount, in an amount up
to the greatest amount that may then be reasonably expected to be committed for
investment in Subject Claim. If the Funder declines to exercise its option, the
Claimholder may negotiate and enter into agreements with one or more third
parties (“Additional Funders”) to provide funding, which Additional Funders
shall be subordinate to the Funder’s rights under this Agreement.

5.8 Closing Fees. As of the Restated Effective Date, the Funder has retained a
closing fee of $80,000.00 from the Phase I Investment Amount, $80,000.00 from
the Phase II Investment Amount, and $200,000 from the Arbitration Support Funds
(collectively, the “Closing Fees”), all to pay third parties in connection with
due diligence and other administrative and transaction costs incurred by the
Funder prior to and in furtherance of execution of this Agreement. The Closing
Fees are part of the Maximum Investment Amount.

6. Management of Subject Claim; Fees and Expenses.

6.1 Funder’s Passive Role. The Funder is not, and does not by virtue of entering
into this Agreement become, a party to the Subject Claim nor does the Funder
have any rights as to the direction, control, settlement or other conduct of the
Subject Claim. The Funder does not have any rights as to the direction, control
or conduct of the Nominated Lawyer, other than to receive advance written notice
of the Claimholder’s selection of the Nominated Lawyer as set forth in Schedule
2.

6.2 Common Purpose. The Parties acknowledge and mutually represent to each other
that it is their common purpose in concluding this Agreement to enable the
Claimholder to pursue the Subject Claim. The Parties further agree that this
common purpose and all steps and actions required to achieve this common
purpose, including any and all steps and actions required in accordance with the
Claimholder’s obligation to cooperate with the Funder as set forth herein, are
of the essence of this Agreement.

6.3 Monetary Settlement of Subject Claim. The Parties acknowledge that their
common interest is served by settling the Subject Claim for a commercially
reasonable amount. The Claimholder may at any time without the consent of the
Funder either settle or refuse to settle the Subject Claim for any amount;
provided, however, that if the Claimholder settles the Subject Claim without the
Funder’s consent, which consent shall not be unreasonably withheld, conditioned,
or delayed, the value of the Recovery Percentage in Section 7.4 will be deemed
to be the greater of (a) the Recovery Percentage calculated based on the
settlement amount (under Phase I, Phase II or the Arbitration Support Funds, as
applicable), or (b) the total amount of all Claims Payments made in connection
with such Subject Claim multiplied by three (3).



--------------------------------------------------------------------------------

7. Receipt and Distribution of Proceeds.

7.1 Receipt of Proceeds; Claims Escrow Account.

(a) If, at any time, a Proceeds Recipient receives any Proceeds resulting from a
Subject Claim (“Claimholder Proceeds”), the Claimholder shall: (i) give
immediate notice by email to the Funder of such receipt of Claimholder Proceeds,
and all other material details related thereto; and (ii) deposit, or cause the
Proceeds Recipient to deposit, the entire amount of the Claimholder Proceeds
into the Escrow Account. The Claimholder shall ensure, and cause its
Representatives to ensure, that all Claimholder Proceeds received by a Proceeds
Recipient are as soon as practicable, but in any event within two (2) Business
Days, deposited into the Escrow Account and not into any other account.

(b) During the period of time between receipt of any Claimholder Proceeds and
the deposit of the Claimholder Proceeds into the Escrow Account, the Proceeds
Recipient will hold such Claimholder Proceeds in trust (or the local law
equivalent where such Claimholder Proceeds are received) for the Parties.

(c) If, at any time after the Initial Effective Date the Claimholder ceases the
Subject Claim for any reason other than (i) a full and final arbitral award
against the Claimholder or (ii) a full and final monetary settlement of the
claims, all Claims Payments under Phase I and, if the Claimholder has exercised
the corresponding option, the Tranche A Committed Amount under Phase II, the
Tranche B Committed Amount under Phase II, and/or the Arbitration Support Funds,
shall immediately convert to a senior secured liability of the Claimholder. This
sum shall incur an annualized Internal Rate of Return (“IRR”) of fifty-percent
(50%) retroactive to the date each Funding Request was paid by the Funder (under
Phase I), or, to the Trigger Date A for the Tranche A Committed Amount and
Tranche B Committed Amount of Phase II and/or the Arbitration Support Funds, if
the Claimholder has exercised the respective option (collectively, the
“Conversion Amount”). Such Conversion Amount and any and all accrued IRR shall
be payable in-full by the Claimholder within twenty-four (24) months of the date
of such conversion, after which time any outstanding Conversion Amounts, shall
accrue an annualized IRR of one hundred percent (100%), retroactive to the
Trigger Date A (the “Subsequent IRR”). The Claimholder will execute such
documents and take other actions as necessary to grant the Funder a senior
security interest on and over all sums due and owing by the Claimholder in order
to secure its obligations to pay the Conversion Amount to the Funder. For the
avoidance of doubt, if the Claimholder ceases the Subject Claim due to the grant
of an environmental permit (with or without a monetary component), all Claims
Payments under Phase I and, if the Claimholder has exercised the corresponding
option, the Tranche A Committed Amount, Tranche B Committed Amount or the
Arbitration Support Funds, shall immediately convert to a senior secured
liability of the Claimholder and the terms of this Section 7.1(c) shall apply.

(d) If, at any time after exercising its option to receive funds under either
Tranche A or Tranche B of Phase II, the Claimholder wishes to fund the Subject
Claim with its own capital (“Self-Funding”) (which excludes any Claims Payments
made, either directly or indirectly, by any other third party), the Claimholder
shall immediately pay to the Funder the Conversion Amount; provided that this
Section 7.1(d) shall not apply if after the Funder has made Claims Payments in
an aggregate amount equal to the Maximum Investment Amount, the Funder does not
exercise its option to provide Follow-On Funding.



--------------------------------------------------------------------------------

(e) In the event of any Receipt of Proceeds, the Funder shall be entitled to any
additional sums above the Conversion Amount to which the Funder is entitled
under Section 7.4 of this Agreement. Should the Claimholder cease the Subject
Claim as described in Section 7.1(c) after Self-Funding the Claim, accrued IRR
and Penalty Interest shall be calculated and paid to the Funder in accordance
with Section 7.1(c). The Funder’s rights to the Recovery Percentage (under
Section 7.4) shall survive any decision by Claimholder to utilize Self-Funding.

7.2 Limited Direction of the Nominated Lawyer by the Funder. Notwithstanding any
other provision of this Agreement, the Claimholder hereby specifically
authorizes and permits the Funder to direct the Nominated Lawyer to instruct, on
the Claimholder’s behalf, any party related in any way to the Claimholder
Proceeds that any such Claimholder Proceeds be paid to the Escrow Account;
provided, however, that the Funder, prior to so directing the Nominated Lawyer,
gives notice to the Claimholder of its intention to do so and affords the
Claimholder reasonable opportunity to discuss the advisability of doing so.

7.3 Power of Attorney. The Claimholder irrevocably directs the Nominated Lawyer
to take all steps necessary to ensure that any and all Claimholder Proceeds are
paid or delivered into the Escrow Account. The Claimholder herein grants to the
Nominated Lawyer a full and irrevocable power of attorney (or local law
equivalent where any Proceeds are received) to collect and cause any and all
Claimholder Proceeds to be paid into the Escrow Account. The Parties acknowledge
and agree that such power of attorney (or local law equivalent where any
Proceeds are received) is of the essence of this Agreement and is a condition
thereof and that any material variation or termination of such power of attorney
by the Claimholder will entitle the Funder to terminate this Agreement.

7.4 Distribution of Claimholder Proceeds. On each Distribution Date, the
Claimholder and Funder shall jointly direct the Nominated Lawyer to make from
the Escrow Account distributions of the Claimholder Proceeds in accordance with
subparagraph (a) or (b) below (the “Recovery Percentage”), as applicable:

(a) Phase I Compensation. In exchange for the Phase I Investment Amount, the
Funder shall receive from the first Proceeds:

(i) First, 100% to the Funder, until the cumulative amount distributed to the
Funder equals the total Claims Payments paid by the Funder under Phase I;

(ii) Second, 100% to the Funder until the cumulative amount distributed to the
Funder equals an Internal Rate of Return of 20% of Claims Payments paid by the
Funder under Phase I (“Phase I Compensation”), per annum; and

(iii) Thereafter, 100% to the Claimholder.



--------------------------------------------------------------------------------

(b) Phase II and Arbitration Support Compensation. In the event the Claimholder
exercises its options to receive any portion of (A) the Tranche A Committed
Amount or the Tranche B Committed Amount of the Phase II Investment Amount or
(B) the Arbitration Support Funds, the Funder shall receive from the first
Proceeds:

(i) First, 100% to the Funder until the cumulative amount distributed to the
Funder equals the total Claims Payments paid by the Funder under, as applicable,
Phases I and II and/or the Arbitration Support Funds;

(ii) Second, 100% to the Funder until the cumulative amount distributed to the
Funder equals an additional 300% of Phase I Investment Amount; plus an
additional 300% of the Tranche A Committed Amount (i.e., 300% of $3.5 million),
less any amounts remaining of the Tranche A Committed Amount that the Funder did
not pay as Claims Payments; plus an additional 300% of the Tranche B Committed
Amount (i.e., 300% of $2.8 million), if the Claimholder exercises the Tranche B
funding option, less any amounts remaining of the Tranche B Committed Amount
that the Funder did not pay as Claims Payments; plus an additional 300% of the
Arbitration Support Funds (i.e., 300% of $2.2 million), if the Claimholder
exercises the Arbitration Support Funds option, less any amounts remaining of
the Arbitration Support Funds that the Funder did not pay as Claims Payments;

(iii) Third, (A) for each $10,000 in Fees and Expenses paid by the Funder under
Phase I and Phase II, (B) any amounts over each $10,000 of the Tranche A
Committed Amount and the Tranche B Committed Amount (if the Claimholder
exercises the Tranche B funding option), and (C) any amounts over each $10,000
of the Arbitration Support Funds, One One-Hundredth of One Percent (.01%) of the
total Proceeds from any recoveries after repayment of (i) and (ii) above, to the
Funder; and

(iv) Thereafter, 100% to the Claimholder.

7.5 Reasonableness of Recovery Percentage. The Claimholder acknowledges and
agrees that the Recovery Percentage and the amounts due to the Funder hereunder
are commercially reasonable in nature and amount. The Claimholder’s obligations
and the Funder’s rights under Section 7.4 shall survive the termination of this
Agreement.

7.6 Payments by Wire. On the Distribution Date, the Claimholder and Funder shall
cause the Nominated Lawyer to pay any sum due to the Funder or Claimholder, as
applicable, by wire transfer from the Escrow Account to the bank account
specified in writing by the Funder or Claimholder, as applicable.

7.7 No Withholding. All payments to be made hereunder by the Claimholder shall
be made without set-off or counterclaim and free and clear of, and without
deduction for or on account of, any present or future income, stamp or other
taxes, levies, imposts, duties, charges, fees, deductions, withholdings or
restrictions or conditions of any nature whatsoever now or hereafter imposed,
levied, collected, withheld or assessed against the Claimholder. If any of the
foregoing Taxes or charges are imposed and required to be withheld by law from
any such payment (subject to the requirement to obtain a Tax Opinion pursuant to
Section 15.1), the Claimholder shall notify the Funder of the imposition of
withholding Taxes or charges and, in addition to paying the full amounts due
hereunder (in compliance with Section 15.3), pay such Taxes and charges to the
appropriate taxing authority for the account of the Funder and, as promptly as
possible thereafter,



--------------------------------------------------------------------------------

send the Funder an original receipt (or a copy thereof that has been stamped by
the appropriate taxing authority to certify payment) showing payment thereof,
together with such additional documentary evidence as the Funder may from time
to time reasonably require. If the Claimholder fails to perform its obligations
under the preceding sentence, the Claimholder shall indemnify the Funder for any
such Taxes and charges that are paid by the Funder plus all incremental Taxes
and charges, interest or penalties that may become payable as a consequence of
such payment failure.

7.8 Currency. All payments to the Funder hereunder shall be made in United
States Dollars, regardless of any law, rule, regulation or statute, whether now
or hereafter in existence or in effect in any jurisdiction, which affects or
purports to affect such obligations. If the Proceeds Recipient receives Proceeds
in another currency, then calculation of the United States Dollars to be paid to
the Funder shall be made using the spot rate of exchange quoted by a financial
institution selected by the Funder and having recognized foreign exchange
capabilities on the date on which the Proceeds Recipient receives Proceeds.

7.9 Late Payments. Other than as set forth in Section 7.1(c) or Section 12,
payments or distributions to the Funder pursuant to this Section 7 not made when
due shall bear interest at a rate of 2.5% per month, compounded daily, or the
maximum rate permitted by law, whichever is lower, until received by the Funder.

8. Secured Transaction.

8.1 Security. The Claimholder hereby recognizes the Funder’s priority right,
title, and interest in any Proceeds, including against any available Collateral
to secure its obligations under this Agreement, which security interest shall be
first in priority as against all other security interests in the Proceeds. The
Claimholder acknowledges and agrees to execute and authorize the filing of a
financing statement or similar and to take such other actions in such
jurisdictions as the Funder, in its sole discretion, deems necessary and
appropriate to perfect such security interest.

8.2 Further Assurances. The Claimholder shall take all steps, and provide such
assistance as the Funder may reasonably request, for the purpose of perfecting
the Funder’s first priority charge in the Collateral, including the entering
into agreements and the making of any filings or notifications necessary or
desirable in connection therewith.

8.3 Obligations Unaffected by Insolvency. All obligations of the Claimholder
under this Agreement, including this Agreement and any documents provided by way
of security, are intended to survive the insolvency or liquidation of the
Claimholder, including any Insolvency Proceeding.

9. Representations and Warranties of the Funder. The Funder hereby represents
and warrants to the Claimholder that as of the Initial Effective Date:

9.1 the Funder has the full power and authority to enter into this Agreement,
the execution, delivery and performance of this Agreement has been authorized by
all requisite corporate or equivalent action, and this Agreement is the legal,
valid and binding obligation of the Funder; and



--------------------------------------------------------------------------------

9.2 the Funder’s execution, delivery and performance of this Agreement does not
and will not conflict with or result in a violation of the Funder’s governing
documents or any statute, law, order, rule or regulation of any relevant
Governmental Authority applicable to the Funder.

10. Representations and Warranties of the Claimholder. The Claimholder hereby
represents and warrants to the Funder that as of the Initial Effective Date:

10.1 the Claimholder has full power and authority to enter into this Agreement,
the execution, delivery and performance of this Agreement has been authorized by
all requisite action on behalf of Claimholder, and this Agreement is the legal,
valid and binding obligation of the Claimholder;

10.2 the Claimholder’s execution, delivery and performance of this Agreement
does not and will not conflict with or result in a violation of the
Claimholder’s governing documents, any statute, law, order, rule or regulation
of any relevant Governmental Authority applicable to the Claimholder, or any
agreement to which the Claimholder is a party or by which it is bound or to
which any of the Claimholder’s assets are subject;

10.3 no registration with, or additional consent or approval of, or any other
action by any Governmental Authority or other Person is required in connection
with the execution, delivery and performance of any of this Agreement by the
Claimholder;

10.4 the Claimholder has received independent legal advice on the terms and
effect of this Agreement;

10.5 the Claimholder is the sole legal and beneficial owner of, and has good
title to, the Subject Claim free and clear of any Encumbrances;

10.6 neither the Claimholder nor, to the knowledge of the Claimholder’s officers
and directors, any of its Representatives has made or entered into any prior
assignment, trust arrangement, security, sale, transfer or sub-participation or
local law equivalent of its right, title or interest in the Subject Claim;

10.7 neither the Claimholder nor, to the knowledge of the Claimholder’s officers
and directors, any of its Representatives has taken any steps or executed any
documents which would materially or adversely affect the Subject Claim;

10.8 neither the Claimholder nor, to the knowledge of the Claimholder’s officers
and directors, any of its Representatives has engaged in any acts or conduct or
made any material omissions, agreements or arrangements, that would result in
the Funder receiving proportionately less payments or less favorable treatment
in respect of the Subject Claim than the Claimholder pursuing or enforcing such
Subject Claim;

10.9 neither the Claimholder nor, to the knowledge of the Claimholder’s officers
and directors, any of its Representatives has set-off or agreed to set-off any
amounts against the Subject Claim or the Proceeds and no rights of set-off or
similar rights against the Claimholder exist which will permit any set-off of or
counterclaim against the Subject Claim;



--------------------------------------------------------------------------------

10.10 neither the Claimholder nor, to the knowledge of the Claimholder’s
officers and directors, any of its Representatives has received any written
notice or is otherwise aware that the Subject Claim or any portion thereof are
subject to any Subject Claim Impairment or are otherwise invalid or void;

10.11 the Claimholder has disclosed or caused to be disclosed to the Funder all
material documentation and other information in its possession or control
relevant to the Subject Claim, in its true, complete and correct form, and there
is no information in the knowledge, possession or control of the Claimholder or
its Legal Representatives that is or is reasonably likely to be material to the
Funder’s assessment of the Subject Claim that has not been disclosed to the
Funder and the Claimholder believes (and does not have, and has not been
informed by any of its Legal Representatives of, any belief to the contrary)
that the Subject Claim is meritorious and likely to prevail;

10.12 no proceedings of or before any Governmental Authority have been commenced
by or against or, to the best of the Claimholder’s knowledge, are threatened
against the Claimholder, which are reasonably likely to materially adversely
affect the Subject Claim;

10.13 except for this Agreement, there are no agreements (whether in writing or
oral) between the Claimholder and another Person to grant a contingent interest
in, or to grant a right to payment determined by reference to, the Subject Claim
or the Proceeds thereof in favor of any Person;

10.14 the Claimholder has the full power and authority to bring the Subject
Claim and to instruct the Nominated Lawyer;

10.15 the Claimholder has not failed to disclose to the Funder any fact or facts
of which it (or its Representatives) is aware that would, if the Funder had been
so advised, be reasonably expected, individually or in the aggregate, to have
led the Funder not to enter into this Agreement;

10.16 the Subject Claim is not barred by the statute of limitations of any
applicable jurisdiction; and

10.17 The foregoing representations and warranties are continuing and the
Claimholder shall promptly notify the Funder should any of them cease to be
true, accurate or complete.

11. Covenants and Obligations.

11.1 Costs Plans. Within thirty (30) calendar days of the Restated Effective
Date, the Claimholder shall develop and deliver to the Funder a budget for the
estimated costs for the Subject Claim, which is acceptable to the Funder in its
sole discretion (each, a “Costs Plan”), it being understood that (i) any Costs
Plan may be amended from time to time with the prior written consent of the
Funder, and (ii) any Claims Payments made hereunder will be conditioned on such
Claims Payments being in compliance with the Costs Plan. The Claimholder shall
keep the funder informed as to any changes in the costs budgeted in the Costs
Plan and the Funder must approve any expenditure that deviates materially from
the Costs Plan. The Parties will jointly review Costs Plans on a quarterly
basis.



--------------------------------------------------------------------------------

11.2 Claimholder Representative. The Claimholder hereby designates one of its
employees or agents as set forth on Schedule 3 attached hereto to serve as its
primary contact with respect to this Agreement and to act as its authorized
representative with respect to matters pertaining to this Agreement (the
“Claimholder Representative”), with such designation to remain in force unless
and until a successor is appointed, in the Claimholder’s reasonable discretion,
and the Claimholder notifies the Funder of such change in writing in accordance
with Section 23.5. The Claimholder Representative shall be responsible for all
notices and reporting obligations under this Agreement.

11.3 Duty to Cooperate. The Claimholder shall pursue the Subject Claim zealously
and in a commercially reasonable manner. The Claimholder shall irrevocably
instruct the Nominated Lawyer to keep the Funder fully and continually informed
of all material developments (including the matters set out below) and to
provide the Funder with copies of all Documents material to the Subject Claim.
The Claimholder and the Funder agree that the Nominated Lawyer may not disclose
information or documents that the Nominated Lawyer reasonably believes could or
would jeopardize any privilege, including the attorney-client privilege, of the
Claimholder. Additionally, the Claimholder shall, as requested by the Nominated
Lawyer:

(a) cooperate with the Nominated Lawyer and his or her designees and the Funder
in all material matters pertaining to the Subject Claim and devote sufficient
time and attention as is reasonably necessary to conclude the Subject Claim;
provide to the Nominated Lawyer and his or her designees all material
Documentation and Confidential Information and comply with this Agreement;
consult with the Nominated Lawyer and his or her designees as they reasonably
require for purposes of pursuing the Subject Claim and appear at any proceeding
or hearings (including hearings located abroad) reasonably required in
connection with the Subject Claim;

(b) cause all Persons related to the Subject Claim, including the Claimholder’s
Legal Representatives, to (i) submit to examination by the Nominated Lawyer and
his or her designees for the preparation of statements, to subscribe to the same
under oath if required, (ii) consult with the Nominated Lawyer and his or her
designees as they reasonably require for purposes of pursuing the Subject Claim,
and (iii) appear at any hearings (including hearings located abroad) reasonably
required in connection with such statements or the Subject Claim generally;

(c) lend its name to all required actions and steps in relation to the Subject
Claim, and shall execute all papers and render assistance to the Nominated
Lawyer and his or her designees so as to secure to the Funder the benefits,
rights and causes of action provided for herein. The Claimholder shall: (i) do
nothing that is reasonably likely to prejudice such benefits, rights or causes
of action, and (ii) engage in no conduct or commercial arrangements that are
reasonably likely to have a material adverse impact in any way on the Subject
Claim or the value of the Proceeds; and



--------------------------------------------------------------------------------

(d) authorize and instruct the Nominated Lawyer and his or her designees to
respond fully and promptly to any reasonable request by the Funder or its
Representatives for information regarding the Subject Claim.

The Parties acknowledge and agree that the Claimholder’s obligation to cooperate
as set out in this Section 11.3 is of the essence of this Agreement and is a
condition thereof and a continuing obligation and that any uncured material
breach thereof that has a material adverse impact on the value of the Subject
Claim or the Proceeds shall entitle the Funder to terminate this Agreement
pursuant to Section 12.2.

11.4 Additional Covenants.

(a) Except for a Limited Encumbrance, the Claimholder may not dispose of,
transfer, assign or cause or permit the imposition of any Encumbrance on any of
its right, title or interest in or relating to the Subject Claim, the Proceeds,
or its beneficial interest in the foregoing in whole or in part, including the
right to control litigation of the Subject Claims. Before executing a Limited
Encumbrance, the Funder shall be provided (i) notice of the Claimholder’s intent
to pursue the Limited Encumbrance; and (ii) the option to provide the
Claimholder with financing to be obtained through the Limited Encumbrance on the
same or similar terms, which option must be exercised within forty-five
(45) days of its receipt. Limited Encumbrances shall not be used for purposes of
Self-Funding.

(b) The Claimholder shall meet the Reporting Requirement at all times until this
Agreement expires or is otherwise terminated and shall keep the Funder fully and
promptly apprised of any material developments in relation to Subject Claim. The
Claimholder shall respond fully and promptly to any request by the Funder for
non-privileged information regarding Subject Claim.

(c) The Claimholder agrees and undertakes that neither it nor any of its
Representatives (i) will institute any action, suit, or arbitration separate
from the Subject Claim arising from the same facts, circumstances or law giving
rise to the Subject Claim without the Funder’s knowledge and consent; (ii) will
take any step reasonably likely to have a materially adverse impact on the
Subject Claim or the Funder’s share of any Proceeds; or (iii) will take any step
that would give any Person or entity an interest in the Subject Claim or
potential Proceeds except as otherwise permitted by this Agreement.

(d) The Claimholder covenants to cooperate in the prosecution of the Subject
Claim. Specifically, the Claimholder will promptly and fully assist its Legal
Representatives as reasonably necessary to conduct and conclude the Subject
Claim.

(e) The Claimholder shall not negotiate for or accept any other third party
investment, financing or funding of any type (including debt, equity or
otherwise), from whatever source, and whether or not in cash, in connection with
the Subject Claim without the prior written consent of the Funder, except after
following the procedures of Section 5.7 and Section 11.4(a), as applicable.



--------------------------------------------------------------------------------

(f) The Claimholder shall immediately disclose to the Funder any material
information related to any actual or potential conflicts of interests arising
out of the Claimholder’s interests in Subject Claim and any material information
known to the Claimholder related to any actual or potential conflicts of
interests arising out of any interests in Subject Claim.

(g) The Claimholder shall use reasonable care to manage all Fees and Expenses
and review all invoices relating thereto to ensure that they are reasonable.

(h) The Claimholder shall ensure that no Proceeds will be released except in
accordance with this Agreement.

11.5 Cooperation on Insurance Matters. The Parties shall cooperate with each
other to obtain adverse costs, political risk or similar insurance, if deemed
necessary and desirable in the reasonable discretion of the Funder.

12. Term and Termination.

12.1 Term. This Agreement expires on the (i) date upon which all amounts owing
by the Claimholder to the Funder pursuant to this Agreement have been satisfied
and paid in full to the Funder, or (ii) the date upon which either Party
terminates the Agreement;

12.2 Termination by the Funder. The Funder may terminate this Agreement by
providing ten (10) calendar days written notice to the Claimholder after the
occurrence of any of the following events. The notice shall reasonably describe
the alleged breach which is the basis of such termination and clearly state the
Funder’s intent to terminate this Agreement if the alleged breach is not cured
within ten (10) calendar days of the Claimholder’s receipt of the notice.

(a) Any representation or warranty given by the Claimholder was untrue in any
material respect as of the Initial Effective Date or the Restated Effective Date
of this Agreement;

(b) Any breach by the Claimholder of a material provision of this Agreement that
has a material adverse effect on the value of the Subject Claim or the Proceeds;

(c) An event, circumstance or condition has occurred or been discovered after
the Initial Effective Date of the Agreement which would reasonably be expected
to render it unlikely that the Claimholder Proceeds will be sufficient to pay
the amounts corresponding to Sections 7.4(a) and Section 7.4(b) of this
Agreement, as applicable, including the occurrence of any event or development
with respect to the Subject Claim that has resulted or could reasonably be
expected to result in the dismissal, discontinuation or denial of any material
portion of the Subject Claim; or

(d) Claimholder becomes insolvent and is subject to Insolvency Proceedings.

12.3 Termination by the Claimholder. The Claimholder may terminate this
Agreement by providing ten (10) calendar days written notice to the Funder after
the occurrence of any of the following events. The notice shall reasonably
describe the alleged breach which is the basis of such termination and clearly
state the Claimholder’s intent to terminate this Agreement if the alleged breach
is not cured within ten (10) calendar days of the Funder’s receipt of the
notice.



--------------------------------------------------------------------------------

(a) The Funder declines a Funding Request that has been duly submitted in
accordance with the Agreement.

(b) Any breach by the Funder of a material provision of this Agreement that has
a material adverse effect on the value of the Subject Claim or the Proceeds; or

(c) An Insolvency Proceeding has been commenced by or against the Funder.

12.4 Effect of Termination.

(a) Upon termination of this Agreement by the Funder pursuant to Section

12.2:

(i) if such termination is due to a breach of the duty to cooperate under
Section 11.3 or Section 14.4, then within ten (10) days of such termination
notice, the Claimholder (or its successor, as provided in Section 23.1) shall
pay the Funder an amount (such amount, the “Damage Amount”) equal to the greater
of: (i) the Conversion Amount (see Section 7.1(c) above); or (ii) the aggregate
amount of all Claims Payments multiplied by three (3). The Funder’s right to
payment of the Damage Amount exists regardless of whether any Claims Proceeds
have been received. If the Claimholder fails to pay the Damage Amount, the
unpaid portion of the Damage Amount shall bear interest at a rate of fifteen
percent (15%) per annum, accruing daily and compounded annually on December 31st
of each calendar year, until paid; and

(ii) if such termination is due to any other reason, the Claimholder shall pay
the Funder from the Proceeds of any Subject Claim to this Agreement an amount
equal to one hundred percent (100%) of the Claims Payments made as of the date
of such termination plus ten percent (10%) interest, accruing daily and
compounded annually on December 31st of each calendar year, until paid; and the
payment obligations of the Claimholder under Section 7 shall not apply.

(b) In the event the Claimholder terminates this Agreement pursuant to
Section 12.3, the Claimholder shall pay the Funder from the Proceeds of any
Subject Claim an amount equal to the total amount of all Claims Payments made
through the date of termination plus an annualized IRR of 15%, on all Claims
Payments made through the date of termination (the “Claimholder Termination
Amount”). The Claimholder may also negotiate and enter into agreements with one
or more third parties (“Additional Funders”) to provide funding to pursue and
enforce the Subject Claim.

(c) Following termination of this Agreement, the Funder shall be entitled, in
order to protect its own interest in relation to this Agreement, to keep copies
of the Documentation, including Confidential Information provided to it by the
Nominated Lawyer.

(d) Termination of this Agreement shall be without prejudice to the right of the
Funder to any Proceeds or other payments under this Agreement (including
pursuant to Section 7) or to claim damages in relation to this Agreement, except
as otherwise specifically provided for in this Agreement.



--------------------------------------------------------------------------------

13. Mutual Covenants Regarding Confidential Information.

13.1 Exclusive Ownership of Information by Disclosing Party. The Recipient
agrees and acknowledges that all Confidential Information provided to it is and
shall remain at all times the exclusive property of and owned by the Disclosing
Party or its Representatives, as the case may be, and that the Recipient’s use
or awareness of such Confidential Information shall create no rights, at law or
in equity, in the Recipient in or to such information, or any aspect or
embodiment thereof. Neither the execution of this Agreement, nor the furnishing
of any Confidential Information hereunder, shall be construed as granting,
whether expressly or by implication, estoppel or otherwise, any license to
distribute or title to any patent, trademark, copyright, service mark, business
and trade secret or other proprietary right to such Confidential Information, or
to use such Confidential Information for any purpose other than as specified in
this Agreement or to constitute a waiver of any attorney-client privilege or
work product protection.

13.2 Non-Disclosure of Confidential Information and Common Interest Material.
The Recipient shall not for any reason, during the term of this Agreement and
for a period of five (5) years following expiration or termination of this
Agreement, disclose, use, reveal, report, publish, transfer or make available,
directly or indirectly, to any Person other than its Representatives who are
authorized pursuant to this Agreement, any Confidential Information or Common
Interest Material provided to it except in connection with the performance of
its obligations under this Agreement.

13.3 Confidentiality Procedures. The Recipient shall ensure that the
Confidential Information it receives is not divulged or disclosed to any Person
except its Representatives who have a “need to know” such information. The
Recipient shall ensure its Representatives’ compliance with the provisions of
this Agreement and shall be solely responsible for any failure by it or its
Representatives to so comply.

13.4 Judicial and Official Disclosure Requests. If the Recipient is requested in
any judicial or administrative proceeding or by any Governmental Authority to
disclose any Confidential Information, then the Recipient shall (so far as
practicable and lawful) promptly provide the Disclosing Party with written
notice of such request prior to disclosing such Confidential Information, so
that the Disclosing Party may seek an appropriate protective order. The
Recipient shall cooperate with the Disclosing Party in seeking such a protective
order. If, in the absence of a protective order, the Recipient determines it is
obliged to disclose such Confidential Information, the Recipient may, without
liability hereunder, furnish only that portion of such Confidential Information
that the Recipient has determined it is obliged to furnish and shall exercise
reasonable efforts to obtain assurance from the applicable court, administrative
agency, Governmental Authority or other Person to whom disclosure is being made
that confidential treatment will be accorded such Confidential Information to
the maximum extent contemplated by this Agreement.



--------------------------------------------------------------------------------

13.5 Non-Circumvention. The Recipient agrees that it shall not directly or
indirectly interfere with, circumvent, or attempt to circumvent, avoid, by-pass
or obviate the interest of the Disclosing Party in the businesses or
relationships referred to in the disclosures contemplated hereby that constitute
Confidential Information of the Disclosing Party. Recipient shall be responsible
for any losses incurred as a result of a breach of this Section 13.5.

14. Information and Privilege.

14.1 The Claimholder shall instruct the Nominated Lawyer (and shall direct any
future attorneys representing it) to, among other things, provide to the Funder
copies of any and all material Documentation together with all material
Confidential Information, that the Nominated Lawyer may receive at any time
while engaged by the Claimholder, as applicable, from the Claimholder, or from
any other third party in relation to the Subject Claim. The Claimholder shall
instruct the Nominated Lawyer (and shall direct any future attorneys
representing it) in connection with Subject Claim and shall instruct the
Claimholder Representative in connection with Subject Claim to, among other
things:

(a) notify the Funder of any material verdict, award, settlement, discontinuance
or ending with respect to the Subject Claim;

(b) respond to reasonable requests for material information from the Funder; and

(c) call the Funder prior to any delivery or payment to the Funder to verify the
amount due to the Funder under this Agreement.

14.2 The Parties agree that they have a “common legal interest” in the Subject
Claim, this Agreement, and any discussion, evaluation and negotiation and other
communications and exchanges of information relating thereto.

14.3 Notwithstanding any other provision of this Agreement to the contrary, the
Parties agree that any Common Interest Material shall at all times remain
subject to all applicable privileges and protections from disclosure, including
the attorney-client privilege or any similar privilege in any jurisdiction
including, for the avoidance of doubt, legal professional privilege or
litigation privilege, common interest privilege, work-product immunity doctrine,
and any applicable rules of professional secrecy in any jurisdiction, it being
the express intent of the Parties and their Representatives to preserve intact
to the fullest extent applicable, and not to waive, by virtue of this Agreement,
any action contemplated under this Agreement, or otherwise, in whole or in part,
any and all privileges and immunities to which Common Interest Material, or any
part of it, are, may be subject or may become subject in the future. It is the
good faith belief of the Disclosing Party that common interest privilege
attaches to the Common Interest Material. No disclosure of the Common Interest
Material would occur without the protection of that privilege.

14.4 The Parties further acknowledge and agree that the Claimholder’s
undertakings set out in this Section 14 are continuing and are part of its duty
to cooperate with the Funder and are of the essence of the Agreement and a
condition thereof and that any material breach of such undertakings shall
entitle the Funder to terminate this Agreement in accordance with Section 12.2.



--------------------------------------------------------------------------------

14.5 Notwithstanding any other provision of this Agreement to the contrary, the
Parties agree that the Claimholder shall have no obligations to make, and the
Nominated Lawyer and Claimholder Representative may not make, any disclosure or
deliveries under or in respect of this Section 14 or otherwise unless such
disclosure or delivery, as applicable, is made in furtherance of the common
interest and does not adversely affect in any way the confidentiality of such
privileged information.

14.6 The Funder may operate under and contract with an affiliated law firm for
work in pursuit of recoveries of the Subject Claim, and all information
regarding such Subject Claim shared between such law firm, the Funder, the
Claimholder, the Nominated Lawyer and their respective Representatives, shall
constitute work product. The affiliated law firm’s Fees and Expenses shall not
exceed $150,000 per annum. Sections 7.4 (a) and 7.4 (b) shall not apply in
calculating repayment of these Fees and Expenses.

15. Tax Matters.

15.1 No Withholding. Pursuant to Section 7.7, the Claimholder shall make all
payments under or in connection with this Agreement without any deduction or
withholding for or on account of any Tax except to the extent required by
applicable law, as reflected in a legal opinion or memorandum of an
internationally recognized tax counsel or accounting firm obtained by
Claimholder and reasonably acceptable to the Funder, such opinion being
addressed to the Funder or otherwise expressly permitting the Funder to rely on
such opinion (“Tax Opinion”). If any such deduction or withholding is required
by law to be made, the Claimholder shall comply with Section 7.7 and
Section 15.3, and shall promptly deliver or cause to be delivered the related
Tax Opinion to the Funder.

15.2 Tax Efficient Structure. Each Party shall attempt, in good faith, to
structure the receipt of Proceeds in the most tax-efficient manner practicable
so that there are no unnecessary deductions or withholdings (a “Tax Efficient
Structure”), and will consider, in good faith, reasonable Tax Efficient
Structures for payment of the Proceeds and other payments due to the Funder
recommended by tax counsel or advisors to the Claimholder in that regard, and
will consider, in good faith, commercially reasonable methods (including a
trust) to effect the foregoing. The Claimholder and the Funder hereby agree that
their respective tax counsel or advisors shall consult with each other in order
to implement a Tax Efficient Structure.

15.3 Tax Indemnification. Except with respect to any Tax assessed on the Funder
under the laws of the jurisdiction in which it is incorporated and any Tax which
has already been the subject of a gross up pursuant to this Agreement, if the
Funder is or will be subject to any liability or required to make any payment,
or receives a lesser amount as a result of any withholdings or deductions for or
on account of Tax in relation to a sum received or receivable (or any sum deemed
for the purposes of Tax to be received or receivable) under this Agreement, the
Claimholder shall, within fifteen (15) days of demand by the Funder, pay to the
Funder an amount equal to the loss, liability, reduction in amounts paid to
Funder or cost which the Funder determines will be or has been (directly or
indirectly) suffered for or on account of Tax by the Funder in respect of any
payment made (or deemed made) by the Claimholder under or in connection with
this Agreement (the “Additional Amount”), which amount will be sufficient to
ensure that the total amount received by the Funder, after deducting for Taxes
(including Taxes on the Additional Amount), will be the same as if no such Taxes
had been imposed.



--------------------------------------------------------------------------------

16. Relationship of the Parties.

16.1 Independent Actors. The Funder and the Claimholder are independent actors.
This Agreement does not create any joint venture, partnership or any other type
of affiliation, nor does it create a joint interest in the Subject Claim, for
any purpose, including for U.S. federal, state and local income tax purposes.

16.2 No Practice of Law. The Funder, its Affiliates and their investment
advisers are engaged in an investment business that has as its principal focus
assets that are connected to fraud, asset recovery, litigation, arbitration or
mediation. The Funder and its Affiliates and their investment advisers are not
law firms and are not engaged in the practice of law with respect to the Subject
Claim or otherwise. The Claimholder agrees that it shall not rely on the Funder,
its Affiliates or their investment advisers for legal or other professional
advice. Notwithstanding the foregoing, the Funder may engage affiliated law
firms (including Halcyon Law Group, PLLC or Nelson Mullins Riley & Scarborough
LLP) to provide the Funder with legal advice from time to time relating to the
Subject Claim.

16.3 No Other Relationship. The Parties agree that nothing in this Agreement
shall give rise to or be construed to create a fiduciary, lawyer-client, agency
or other non-contractual relationship between the Parties.

17. Indemnification.

17.1 Indemnification of the Funder by the Claimholder. The Claimholder agrees to
indemnify, defend and hold the Funder and its Representatives (“Funder
Indemnitees”) free and harmless from and against any and all actions, losses,
costs, charges, damages, claims, sanctions, penalties and expenses (including
attorneys’ fees and costs of experts and advisors) (collectively, “Losses”)
which any Funder Indemnitee has sustained or may sustain at any time for reason
of: (a) the breach of, inaccuracy of, or failure to comply with, or the
existence of any facts resulting in the inaccuracy of, any of the warranties,
representations, or covenants of the Claimholder contained in this Agreement or
in any exhibits or documents, delivered by the Claimholder pursuant to or in
connection with this Agreement or the Subject Claim; (b) any costs, sanctions,
awards or penalties assessed or awarded against the Funder Indemnitees in
connection with this Agreement or the Subject Claim; or (c) any claim by any
agent or broker for compensation on account of the transactions contemplated by
this Agreement, unless otherwise agreed in writing by the Parties; or (c) any
legal proceedings connected with the Subject Claim brought against the Funder.

17.2 Indemnification of the Claimholder by the Funder. The Funder agrees to
indemnify, defend and hold the Claimholder and its Representatives (“Claimholder
Indemnitees”) free and harmless from and against any and all Losses which any
Claimholder Indemnitee has sustained or may sustain at any time for reason of:
(a) the breach of, inaccuracy of, or failure to comply with, or the existence of
any facts resulting in the inaccuracy of, any of the warranties,
representations, or covenants of the Funder contained in this Agreement or in
any exhibits or documents, delivered by the Funder pursuant to or in connection
with this Agreement or the Subject Claim; or (b) any claim by any agent or
broker for compensation on account of the transactions contemplated by this
Agreement, unless otherwise agreed in writing by the Parties.



--------------------------------------------------------------------------------

17.3 Indemnification Procedures. Any Party that seeks, or receives notice of a
third party claim that seeks, indemnification (“Indemnified Party”) hereunder
shall promptly notify the Party from which the Indemnified Party will seek
indemnification (“Indemnifying Party”) of such claim in writing. The
Indemnifying Party shall have the right to assume the defense of such action at
its cost with counsel reasonably satisfactory to the Indemnified Party but shall
not have the right to settle or compromise any claim or action for anything
other than monetary payments without prior written consent of the Indemnified
Party. The Indemnified Party shall have the right to participate in such defense
with its own counsel at its cost.

17.4 Additional Obligations of Claimholder; Related Indemnity. Except as
provided in Section 5.7, Section 11.4(a) and Section 12.4(b), the Claimholder
shall not enter into any engagement agreement providing for or otherwise
granting a contingent interest in the Subject Claim or the Proceeds thereof with
any Person. The Claimholder agrees to indemnify the Funder to the extent
necessary to ensure that the amount actually received by the Funder in respect
of payments due from the Claimholder equals the amount which the Funder would
have received if all of the Persons with a contingent interest in the Subject
Claim or Proceeds other than the Funder had not held such contingent interest.

18. Limitation of Liability.

18.1 Subject to Section 18.2, the liability of the Funder under this Agreement
is limited to payment of the Fees and Expenses pursuant to a Funding Request in
accordance with the provisions of this Agreement not to exceed the Maximum
Investment Amount. The Funder shall have no obligation to pay any sums awarded
against, or penalties incurred by, the Claimholder, including any costs, orders,
awards, interest, damages, expenses or penalties against the Claimholder in
relation to any Subject Claim or defending any enforcement or other proceedings
against the Claimholder.

18.2 There shall be no other liability of the Funder under this Agreement or
related to it, or related to its activities in connection with this Agreement,
except for gross negligence or fraud, in each case that has a material adverse
effect on the Subject Claim or the Claimholder. This limitation of liability is
absolute and excludes liability, by way of illustration and not limitation, for
negligence, and for any damages that may constitute compensatory damages, lost
profit, punitive, special or indirect damages or otherwise. This limitation of
liability extends to the Funder and its Affiliates and Representatives and their
successors and assigns.

18.3 Any claim by the Claimholder against the Funder in breach of the limitation
of liability provided by this Section 18 constitutes a breach of contract
entitling the Funder to recovery of damages and its costs and expenses incurred
in relation thereto.



--------------------------------------------------------------------------------

19. Certain International Provisions.

19.1 Government Authorizations. The Claimholder represents and warrants to the
Funder that it has obtained all consents, licenses, authorizations and approvals
of, or exemptions from, any Governmental Authority that are necessary or
advisable for (a) the execution, delivery and performance by the Claimholder of
the terms of this Agreement, and (b) the enforceability of this Agreement. The
Claimholder represents and warrants to the Funder that it is not necessary for
the Funder to be authorized by any Governmental Authority to make the Claims
Payments or to enforce the Funder’s rights under this Agreement.

19.2 Recordation; Registration. The Claimholder represents and warrants to the
Funder that to ensure the legality, validity, enforceability, priority or
admissibility in evidence of this Agreement, it is not necessary that this
Agreement be registered, recorded, enrolled or filed with any Governmental
Authority, or be notarized or consularized, or that any documentary stamp or
similar Tax, imposition or charge of any kind be paid on or in respect of the
Agreement.

19.3 Foreign Exchange. The Claimholder represents and warrants to the Funder
that it has taken all steps necessary to insure the availability of foreign
exchange in amounts and at the times necessary to enable it to meet its
obligations under this Agreement.

19.4 English Language. This Agreement is to be executed and delivered by the
Parties thereto in the English language. In the event that it is necessary for
this Agreement to be translated into any language other than English for
purposes of complying with any requirements of any Governmental Authority, the
English language version of this Agreement shall prevail in any dispute as to
the terms and conditions of this Agreement among the Parties. The Claimholder
hereby waives any defense to the nonperformance of this Agreement based on the
expression of this Agreement in the English language.

19.5 Commercial Transaction. This Agreement and the transactions contemplated
represent commercial activities. The Claimholder agrees to be subject to and be
bound by any judicial or arbitral proceedings in respect of any matter arising
out of or relating to this Agreement. The Claimholder further agrees not to
assert immunity from execution of judgment or from the enforcement therein of
any judgment on the grounds of sovereignty or otherwise in respect of any matter
arising out of or relating to this Agreement.

20. Governing Law and Dispute Resolution.

20.1 Governing Law. This Agreement, and all disputes and other matters arising
under or in respect of this Agreement (whether in contract, tort or otherwise),
shall be governed by the laws of the State of Florida, without giving effect to
its conflict of law rules to the extent they would require application of the
law of another jurisdiction.

20.2 Arbitration. THIS AGREEMENT IS SUBJECT TO BINDING ARBITRATION. Any dispute,
controversy or claim arising out of or in connection with this Agreement,
including any question regarding its formation, existence, validity,
interpretation, performance, breach or termination shall (to the exclusion of
any other forum) be referred to and finally resolved by arbitration administered
by JAMS (the “Administrator”) in accordance with its then-effective
International Arbitration Rules (the “Rules”), except to the extent any such
Rule conflicts with the express provisions of this Section 20.2. Any attempt by
the Claimholder to seek relief or remedies



--------------------------------------------------------------------------------

in any forum other than the forum required above shall constitute a breach of
this Agreement and entitle the Funder to damages, equitable relief and full
indemnification against all costs and expenses incurred in connection therewith.
The Claimholder expressly agrees that its agreement to arbitrate, and any
resulting award, falls under the United Nations Convention on the Recognition
and Enforcement of Foreign Arbitral Awards, and the Federal Arbitration Act, and
agrees that this Agreement has a reasonable relation to a foreign state,
envisages performance outside the United States and relates to property outside
the United States.

20.3 Procedure for Arbitration.

(a) The arbitral tribunal (“Tribunal”) shall consist of three arbitrators. Each
Party shall appoint one arbitrator and the two arbitrators appointed by the
Parties shall, within thirty (30) days of the appointment of the second
Party-appointed arbitrator, agree upon and appoint a third arbitrator who shall
act as Chair of the Tribunal. If any of the three arbitrators are not appointed
within the time period prescribed above, then JAMS shall appoint the
arbitrator(s).

(b) The seat, or legal place, of arbitration shall be Miami, Florida and all
proceedings shall occur there.

(c) The language to be used in the arbitral proceedings shall be English.

(d) In connection with any arbitration proceeding, each Party shall produce the
documents that it intends to rely upon in the proceeding. No other document
production is permitted.

(e) Each Party may take up to two depositions. No deposition shall exceed five
hours (excluding breaks) and each deposition shall be completed within one day.

(f) In connection with any arbitration, each Party shall provide to the other,
no later than seven (7) Business Days before the date of the arbitral hearing on
the merits, the identity of all Persons that may testify at the arbitration
along with a brief two-to-three sentence summary of the subject matter of such
testimony, and a copy of all documents that may be introduced at the arbitration
or considered or used by such Party’s witness or expert marked by exhibit number
and sponsoring witness.

(g) For any expert witness, the proponent must furnish their CV, a list of prior
testimony and publications for the preceding four (4) years, and a summary and
basis of any opinions. This disclosure must be made at least twenty
(20) Business Days in advance of any arbitral hearing on the merits.

(h) The Tribunal’s decision and award shall be made and delivered within four
(4) months from the date that the third arbitrator is appointed and shall set
forth a reasoned basis for any award of damages or finding of liability. The
decision and award shall not require findings of fact and conclusions of law.
The Tribunal shall not have power to award damages that are specifically
excluded under this Agreement, and each Party hereby irrevocably waives any
claim to such damages.



--------------------------------------------------------------------------------

(i) The Tribunal shall have the discretion to require one Party to such
arbitration to bear all or a portion of the expenses (including reasonable
attorneys’ fees) of the other Party to the arbitration, but any such fee
shifting must be based on a finding that the Party’s position on the merits or
conduct of the arbitration was unreasonable or in bad faith.

20.4 Confidentiality. The Parties agree that any proceedings under this
Section 20 as well as any documents and filings produced or exchanged in
connection with those proceedings, shall remain confidential, except as may be
necessary to prepare for or conduct such proceedings or to enforce or vacate a
resulting award unless otherwise required by applicable law. The Parties shall
not disclose either the contents of any proceedings hereunder, or the result
thereof, without the express written consent of all Parties, except as required
by applicable law, or to the extent necessary in connection with any financial
audit.

20.5 Injunctive Relief. Notwithstanding anything in this Agreement to the
contrary, each Party shall be entitled to seek interim injunctive relief or
interim equitable relief whenever the circumstances permit such Party to seek
such relief in a court of competent jurisdiction.

20.6 Exclusive Remedy. Arbitration as set forth above shall be the exclusive
remedy of the Parties for resolving disputes under this Agreement. Any attempt
by either Party to seek relief or remedies in a forum other than the forum
required above shall constitute a breach of this Agreement and entitle the other
Party to damages, equitable relief and full indemnification against all costs
and expenses incurred in connection therewith.

20.7 Waiver of Defenses. The Claimholder, being a sophisticated entity with
access to counsel, irrevocably waives and forever and unconditionally releases,
discharges and quitclaims any claims, counterclaims, defenses, causes of action,
remedies or rights that it has or may have in the future arising from any
doctrine, rule or principle of law or equity that this Agreement or the
relationships and transactions contemplated by this Agreement (a) are against
the public policy of any relevant jurisdiction; (b) are unconscionable or
contravene any laws relating to consumer protection; (c) are usurious or call
for payment of interest at a usurious rate; or (d) constitute champerty,
maintenance, barratry or any impermissible transfer or assignment of property or
choses in action. The Parties specifically agree that any issues concerning the
scope or validity of the foregoing waiver shall be within the exclusive
jurisdiction of the Tribunal.

21. Waiver of Trial by Jury. Each of the Parties hereby waive trial by jury in
any action or proceeding to which they may be parties, arising out of or in any
way pertaining to this Agreement (other than with respect to the Subject Claim).
It is agreed and understood that this waiver constitutes a waiver of trial by
jury of all claims against all parties to such actions or proceedings, including
claims against parties who are not parties to this Agreement. This waiver is
knowingly, willingly and voluntarily made by each of the Parties, and each of
the Parties hereby represent that no representations of fact or opinion have
been made by any individual to induce this waiver of trial by jury or to in any
way modify or nullify its effect. The Parties further represent that they have
had the opportunity to be represented in the signing of this Agreement and in
the making of this waiver by independent legal counsel, selected of their own
free will, and that they have had the opportunity to discuss this waiver with
counsel.



--------------------------------------------------------------------------------

22. Legality. The Claimholder, hereby declares and agrees that this Agreement,
including the arrangement between the Parties and Nominated Lawyer contemplated
thereby, does not violate (and irrevocably agrees not to assert any claim it may
have to enforce or any defense based on) any civil or criminal law of the United
States of America or the United States of Mexico, including any prohibition on
champerty, maintenance, or barratry that may exist. The Claimholder further
agrees to take all appropriate measures to oppose any assertion by any third
party that this Agreement, including the arrangement between the Parties and
Nominated Lawyers contemplated thereby, is unlawful as a violation of any
prohibition on champerty, maintenance, or barratry or otherwise.

23. Miscellaneous Provisions.

23.1 Entire Agreement; Binding Effect; Assignment. This Agreement, together with
each Statement of Subject Claim executed by the Parties, shall constitute the
entire agreement between the Parties, and shall supersede all prior agreements,
understandings and negotiations between the Parties with respect to the subject
matter thereof. To the extent that the Parties entered into any earlier
confidentiality or other agreements, those agreements are hereby terminated and
this Agreement shall solely govern the Parties’ relationship. This Agreement
shall inure to the benefit of, and shall be binding upon, the Parties hereto and
their respective successors, assigns, and legal representatives. Except as
otherwise provided herein, neither this Agreement nor any rights, interests,
obligations or duties arising hereunder, may be assigned or otherwise conveyed
by Claimholder without the express consent in writing of the Funder. The Funder
may assign its rights and obligations under this Agreement without the consent
of the Claimholder and may also appoint a servicing entity to administer this
Agreement.

23.2 Amendments; Waivers. Any amendment or modification of any provision of this
Agreement must be in writing and bear the signature of a duly authorized
representative of each Party. No term or provision of this Agreement may be
waived except in a written instrument that bears the signature of a duly
authorized representative of each Party. No delay on the part of either Party in
exercising any right, power or remedy under this Agreement shall operate as a
waiver thereof, and no single or partial exercise of any right, power or remedy
by any Party hereunder shall preclude any further exercise thereof

23.3 Survival. The provisions of this Agreement relating to representations and
warranties, confidentiality, indemnity, tax, limitation of liability, and
dispute resolution shall survive termination or expiration of this Agreement, as
shall a general obligation to pay any Proceeds pursuant to the terms of this
Agreement.

23.4 Severability. If any term, provision, covenant or condition of this
Agreement, or the application thereof to any Person, place or circumstance,
shall be held to be invalid, unenforceable or void, the remainder of this
Agreement and such term, provision, covenant or condition as applied to other
Persons, places and circumstances shall remain in full force and effect.



--------------------------------------------------------------------------------

23.5 Notices. All notices, reports, legal service and other communications (a
“Notice”) required or permitted under this Agreement shall be in writing.
Notices shall be delivered by hand, internationally recognized overnight air
courier service, fax or email to the Parties at their addresses and numbers
indicated on Schedule 3 to this Agreement or at such other addresses or numbers
as may be specified hereafter in writing by a Party to the other Party in
accordance with this Section 23.5. Any Notice shall be deemed to have been
delivered and received (a) on the date delivered, if delivered personally by
hand or sent by internationally recognized overnight air courier or (b) on the
date sent if sent by fax or email. Any Notice that is sent by fax or email must
be confirmed by sending, within one (1) Business Day of transmission of the
electronic communication, a hard paper copy thereof to the recipient by hand
delivery or by internationally recognized overnight air courier; provided,
however, that the effective date of such notice shall be as specified in clause
(b) above, and if the recipient actually receives the fax or email, then the
Notice shall be deemed to have been given and delivered as of the date sent even
if the recipient never receives a hard copy as called for in this Section 23.5.

23.6 Counterparts. This Agreement may be executed in counterparts, each of which
shall be deemed to be an original, and all of which, taken together, shall
constitute one agreement binding on all Parties. Copies of executed counterparts
may be exchanged by facsimile, email or other electronic transmission, and such
an exchange shall constitute effective delivery by the Parties of their
respective executed counterparts.

23.7 Force Majeure. Any delay or failure of either Party to perform its
obligations under this Agreement will be excused to the extent that the delay or
failure was caused directly by an event beyond such Party’s control, without
such Party’s fault or negligence and that by its nature could not have been
foreseen by such Party or, if it could have been foreseen, was unavoidable
(which events may include natural disasters, embargoes, explosions, riots, wars
or acts of terrorism) (each, a “Force Majeure Event”). A Party’s financial
inability to perform, changes in cost or availability of services, market
conditions or contract disputes will not excuse performance by Funder under this
Section 23.7. Each Party shall give the other Party prompt written notice of any
event or circumstance that is reasonably likely to result in a Force Majeure
Event, and the anticipated duration of such Force Majeure Event. The Parties
shall use all diligent efforts to end the Force Majeure Event, ensure that the
effects of any Force Majeure Event are minimized and resume full performance
under this Agreement.

[SIGNATURE PAGE FOLLOWS]



--------------------------------------------------------------------------------

SIGNATURE PAGE TO

INTERNATIONAL CLAIMS ENFORCEMENT AGREEMENT

IN WITNESS WHEREOF, the Parties hereto have caused this Agreement to be executed
as of the Initial Effective Date and the Restated Effective Date.

 

FUNDER: POPLAR FALLS LLC

By:  

 

Name: James C. Little Title: Authorized Person CLAIMHOLDER: ODYSSEY MARINE
EXPLORATION, INC.

By:  

 

Name: Mark D. Gordon Title: CEO EXPLORACIONES OCEANICAS S. DE R.L. DE C.V.

By:  

 

Name: Jay Nudi Title: Treasurer



--------------------------------------------------------------------------------

INTERNATIONAL CLAIMS ENFORCEMENT AGREEMENT

SCHEDULE 1

DEFINITIONS

“Affiliate” means, with respect to any Person, any other Person directly or
indirectly controlling, controlled by, or under common control with such Person.
For purposes of this definition, in the context of a commercial entity,
“control” (including, with correlative meanings, the terms “controlled by” and
“under common control with”), as applied to any Person, means the possession,
directly or indirectly, of the power to vote a majority of the securities having
voting power for the election of directors or managers (or other Persons acting
in similar capacities) of such Person or otherwise to direct or cause the
direction of the management and policies of such Person through the ownership of
voting securities, by contract or otherwise.

“Bankruptcy Law” means the federal Bankruptcy Code, Title 11 of the United
States Code, as amended from time to time.

“Business Day” means any day other than (i) a Saturday or Sunday, or (ii) a day
on which banks are required or authorized by law to close in New York, New York,
USA.

“Collateral” means the Subject Claim and any Proceeds therefrom.

“Common Interest Material” means any Confidential Information that is the work
product of qualified legal advisers or attorney work product, protected by the
attorney-client privilege or any similar privilege in any jurisdiction
including, for the avoidance of doubt, legal professional privilege or
litigation privilege, or that is protected by any rules of professional secrecy
in any jurisdiction, including: (i) information prepared by a party to a Subject
Claim or their Representatives; and (ii) information prepared by the Funder, its
Representatives or their respective investment advisers in connection with a
Subject Claim or this Agreement, including legal and factual memoranda, case
analyses and evaluations.

“Confidential Information” means any non-public, confidential or proprietary
information relating to: (i) the Funder and its Representatives, including the
existence or terms of this Agreement and the discussions and negotiations
related thereto and information provided by them about their business and
operations or the structures and economic arrangements they use in their
business (except the tax treatment and tax structure); (ii) the Subject Claim,
including the names of the parties and potential other parties to such claims,
the factual, legal, technical, economic and financial background of such claims,
and the procedural status, theories, strategies and tactics for the prosecution
or defense of such claims; (iii) billing arrangements, rates, financial or fee
arrangements; (iv) any financial statements, accounts or other similar
information or materials; (v) business or financial information, business plans
and relationships, marketing or product data; (vi) algorithms, computer data
bases, computer programs, computer software and systems, intellectual property,
trade secrets and trademarks; (vii) research, scientific data, specifications,
technical data, techniques and technology; and (viii) other proprietary or
non-public information, data or material; in all cases regardless of whether
such information is (A) written or oral, irrespective of the form or storage
medium, and (B) specifically identified as “Confidential.” Confidential
Information does not include information that (i) was or becomes generally
available to the public other than as a result of a disclosure by the Recipient;
(ii) was available to the Recipient on a non-confidential basis prior to its
disclosure; or (iii) was developed independent of the information derived from
the Confidential Information.



--------------------------------------------------------------------------------

“Disclosing Party” means the Party to this Agreement disclosing or providing
Confidential Information.

“Distribution Date” means, with respect to any Proceeds, the date that is five
(5) Business Days following any date on which a Proceeds Recipient deposits such
Proceeds into the Escrow Account.

“Documentation” means any and all material information relating to the Subject
Claim, including any and all Confidential Information and Common Interest
Material, in the possession or control of the Claimholder, as applicable in
whatever form, and includes any document including copies, records, electronic
files (including without limitation any correspondence) or any other way of
representing or recording information which contains or is derived or copied
from such, but excludes information given orally unless committed to writing.

“Encumbrance” means any (i) mortgage, pledge, lien, charge, hypothecation,
adverse claim, right of set-off or counterclaim, security interest or other
encumbrance, security agreement or trust securing any obligation of any Person
or arrangement of any kind; (ii) purchase or option agreement or arrangement;
(iii) subordination agreement or arrangement; and (iv) agreements to create or
effect any of the foregoing or which have a similar or analogous nature or
effect.

“Escrow Account” means an escrow account (whether a bank account, securities
account or other similar account) selected by the Claimholder with the approval
of the Funder, established by and in the sole control of the Nominated Lawyer
(other than control for the purposes of perfection under the laws of the United
Kingdom) and used solely to hold in trust the Proceeds in accordance with this
Agreement.

“Fees and Expenses” means

(a) all reasonable and documented costs incurred by the Claimholder in pursuit,
prosecution or enforcement of the Subject Claim, including the fees and expenses
associated with this Agreement, the reasonable and documented fees and expenses
of Legal Representatives, the Nominated Lawyer and experts and advisors retained
by the Claimholder, Legal Representatives or the Nominated Lawyer in connection
with the Subject Claim, and any contingency fee or other similar agreement
between the Claimholder and such counsel, experts or advisors;

(b) all reasonable and documented internal personnel costs for dedicated
litigation support, and out of pocket expenses incurred by the Claimholder in
pursuit, prosecution or enforcement of the Subject Claim; and

(c) all other expenses required to be paid by the Claimholder in pursuit,
prosecution or enforcement of the Subject Claim and other amounts in respect of
other appropriate uses, each as approved in advance by the Funder in its sole
discretion, including without limitation, incentive compensation plans and
similar arrangements that Claimholder deems necessary to institute in connection
with the pursuit, prosecution or enforcement of the Subject Claim.



--------------------------------------------------------------------------------

The Parties acknowledge that Fees and Expenses may include professional fees and
costs incurred by the Funder or Affiliates of the Funder, including fees for
legal services provided to the Funder or its Affiliates by Halcyon Law Group,
PLLC, an Affiliate of Funder, or Nelson Mullins Riley & Scarborough LLP. At the
election of the Claimholder, Fees and Expenses may include judicial bonds,
adverse costs orders or awards issued by a court of competent jurisdiction
against the Claimholder regarding a Subject Claim; provided, however, that such
adverse costs orders or awards shall bear interest at a rate of 10% per annum,
compounded annually, until received by the Funder as part of the return of Fees
and Expenses pursuant to Section 7.4.

“Governmental Authority” means any national, federal, state, provincial, county,
municipal, regional or local government, foreign or domestic, or any other
political subdivision thereof, and any entity, agency, department, bureau,
commission, court, tribunal, arbitrator(s) or similar instrumentality or
quasi-governmental body exercising executive, legislative, judicial, regulatory
or administration functions of or pertaining to any government or other
political subdivision thereof.

“Insolvency Proceeding” means, with respect to the Funder, (a) if any proceeding
is commenced against the Funder as “debtor” for any relief under the U.S.
Bankruptcy Code or any insolvency laws, or laws relating to the relief of
debtors, reorganizations, arrangements, compositions or extensions and is not
dismissed within 60 days after such proceedings have been commenced, or (b) if
the Funder commences any proceeding for relief under the U.S. Bankruptcy Code or
any insolvency laws or laws relating to the relief of debtors, reorganizations,
arrangements, compositions or extensions.

“Limited Encumbrance” means one or more encumbrances on the Subject Claim or
Proceeds that, in the aggregate, (a) does not exceed 49% of the value of the
Subject Claim; (b) does not cause a change of control of the Claimholder or the
management team responsible for decision-making with regard to the Subject
Claim; and (c) is reflected in writing, signed by the Person to which such
Encumbrance is granted, reflecting agreement that such Person’s right to enforce
such Encumbrance is subordinated to the Funder’s rights under this Agreement.

“Legal Representative” means, with respect to the Claimholder regarding a
Subject Claim, any Person that is legally authorized to represent the
Claimholder in connection with such Subject Claim and act on behalf of the
Claimholder in connection with all proceedings related to such Subject Claim,
including without limitation, any Person acting as attorney, legal counsel,
collection agent, legal consultant or any other similar agent of the Claimholder
regarding such Subject Claim.

“Nominated Lawyers” means the lead special litigation counsel or counsels
specified in Schedule 2 selected and engaged by the Claimholder with advance
written notice to the Funder; provided, however, that no Nominated Lawyer shall
be an Affiliate of Funder.



--------------------------------------------------------------------------------

“Person” means any natural person, corporation, partnership, limited liability
company, joint stock company, joint venture, association, company, estate, trust
or other organization whether or not a legal entity, custodian,
trustee-executor, administrator, nominee or entity in a representative capacity
and any government or agency or political subdivision thereof.

“Proceeds” means, with respect to the Subject Claim: (i) any and all gross,
pre-tax monetary awards, damages, recoveries, judgments or other property or
value recovered by or on behalf of (or reduced to a debt owed to) the
Claimholder on account or as a result or by virtue of (directly or indirectly)
the Subject Claim, including any recoveries that may result from Claimholder
criminal proceedings, whether by negotiation, arbitration, mediation, diplomatic
efforts, lawsuit, settlement, criminal penalties, or otherwise, and includes all
of the Claimholder’s legal or equitable rights, title and interest in or to any
of the foregoing, whether in the nature of ownership, lien, security interest or
otherwise; plus (ii) any recovered interest, penalties, attorneys’ fees and
costs in connection with any of the foregoing; plus (iii) any consequential,
actual, punitive, exemplary or treble damages awarded or recovered on account
thereof; plus (iv) any interest awarded or later accruing on any of the
foregoing; plus (v) any recoveries against attorneys, accountants, experts,
officers or other related parties in connection with any of the foregoing. For
the avoidance of doubt, Proceeds includes cash, real estate, negotiable
instruments, intellectual or intangible property, choses in action, contract
rights, membership rights, subrogation rights, annuities, claims, refunds, and
any other rights to payment of cash or transfer(s) of things of value or other
property (including property substituted therefor), whether delivered or to be
delivered in a lump sum or in installments, in relation to any claim or
negotiation with any Person in relation to the Subject Claim, and shall include
any award of rescissionary, punitive, consequential, treble or exemplary damages
or penalties assessed against any adverse party from time to time. Proceeds also
includes any value conveyed to any Person in connection with the Subject Claim
or the resolution or termination thereof, to the extent the Claimholder is
entitled to a share thereof. Proceeds also include In-Kind Proceeds.

“Proceeds Recipient” means, with respect to any Proceeds, the Claimholder, any
Representative (including any Legal Representative) of the Claimholder, and any
other Person that receives such Proceeds on behalf of the Claimholder.

“Recipient” means the Party to this Agreement receiving Confidential
Information.

“Reporting Requirement” means (x) a quarterly report (“Quarterly Report”)
provided promptly after at the end of each calendar quarter by the Claimholder
to the Funder as to (i) the status of the Subject Claim and any meaningful
developments during the quarter, including copies of any court filings or
similar documents and, (ii) the Claimholder’s billings and accrued expenses
attributable to such calendar quarter in respect of the Subject Claim, or (y) a
quarterly conference call between the Claimholder and the Funder (or a
Representative of the Funder) covering topics that are substantially similar to
the topics covered by a Quarterly Report but with respect to the calendar month
preceding the month in which the conference call takes place.

“Representatives” means, with respect to any Person (other than an individual)
such Person’s directors, officers, managers, members, partners, principals,
employees, shareholders, Affiliates, related entities, agents, reinsurers,
lawyers, accountants, consultants, advisors and independent contractors. Where
applicable, the term Representatives includes Legal Representatives.



--------------------------------------------------------------------------------

“Subject Claims” means: any and all related pre- and post-arbitral proceedings
or processes in or in connection with the Stated Claim, including the pursuit of
costs or post-judgment remedies;

 

(i)

all appellate or annulment proceedings and proceedings on remand, as well as
enforcement, ancillary, parallel or alternative dispute resolution proceedings
and processes arising out of or related to the acts or occurrences alleged in
the Stated Claim (including without limitation arbitration, conciliation or
mediation);

 

(ii)

re-filings or parallel filings of the Stated Claim and any other legal,
diplomatic or administrative proceedings or processes founded on the underlying
facts giving rise to or forming a basis for the Stated Claim and involving one
or more adverse parties, in which any defendant or any defendant’s successor(s)
in interest or assigns or affiliates is a party;

 

(iii)

ancillary or enforcement proceedings related to the facts or claims alleged from
time to time or that could have been alleged in the Stated Claim at any time;
and

 

(iv)

all arrangements, settlements, negotiations, or compromises made between the
Claimholder, as applicable, and any adverse party having the effect of resolving
any of the Claimholder’s claims against any adverse party that are or could be
or could have been brought in the Stated Claim.

“Subject Claim Impairment” means: (i) any right or interest of any Person or
authority whatsoever in respect of the Subject Claim or the Proceeds or any part
thereof, the effect of which is or would be to reduce, impair or otherwise
materially or prejudicially affect the Subject Claim or the Proceeds or any part
thereof; (ii) any claim or action of any Person or authority whatsoever in
respect of the Subject Claim or the Proceeds or any part thereof, the effect of
which, if determined adversely, is or would be to reduce, impair or otherwise
materially and prejudicially affect the Subject Claim or the Proceeds or any
part thereof; or (iii) any right of set-off, counterclaim, cross claim or
impairment of any person in respect of the Subject Claim or the Proceeds.

“Tax” means any tax, duty, contribution, impost, withholding, levy or other
charge or withholding of a similar nature (including use, sales and value added
taxes), whether domestic or foreign, and any fine, penalty, surcharge or
interest in connection therewith.

“Trigger Date A” means the date on which the Claimholder ceases the Subject
Claim for any reason other than (i) a full and final arbitral award against the
Claimholder or (ii) a full and final monetary settlement of the claims.

“Trigger Date B” means the date on which Proceeds are deposited into the Escrow
Account.



--------------------------------------------------------------------------------

INTERNATIONAL CLAIMS ENFORCEMENT AGREEMENT

SCHEDULE 2

NOMINATED LAWYER

Cooley LLP

Dashwood

69 Old Broad Street

London, UK EC2M 1QS

Attention:       James Maton

Email:             jmaton@cooley.com

Cooley LLP

55 Hudson Yards

New York, NY 10001-2157

Attention:       Rachel Thorn

Email:             rthorn@cooley.com



--------------------------------------------------------------------------------

INTERNATIONAL CLAIMS ENFORCEMENT AGREEMENT

SCHEDULE 3

NOTICE

If to the Claimholder or Claimholder Representative:

Odyssey Marine Exploration, Inc.

205 S. Hoover Boulevard

Suite 210

Tampa, Florida 33609

Attention:         Mark D. Gordon

Email:              mark@odysseymarine.com

Attention:         John D. Longley, Jr.

Email:               jlongley@odysseymarine.com

With a copy to (which shall not constitute notice):

Cooley LLP

55 Hudson Yards

New York, New York 10001-2157

Attention:         Rachel Thorn

Email:               rthorn@cooley.com

Attention:         James Maton

Email:               jmaton@cooley.com

If to the Funder:

Poplar Falls LLC

c/o The Corporation Trust Company

Corporation Trust Center

1209 Orange Street

Wilmington, Delaware 19801, USA

Attention:         James Little

Email:               jim@drumcliffepartners.com

With a copy to (which shall not constitute notice):

Halcyon Law Group PLLC

12020 Sunrise Valley Drive, Suite 100

Reston, Virginia 20191, USA

Attention:         Scott Little

Email:               scott.little@halcyonlawgroup.com



--------------------------------------------------------------------------------

With a copy to (which shall not constitute notice):

Nelson Mullins Riley & Scarborough LLP

100 S. Charles Street, Suite 1600

Baltimore, Maryland 21201, USA

Attention:         Timothy A. Hodge, Jr.

Email:               Tim.Hodge@nelsonmullins.com